DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 02/04/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 4-9, 14, 15, and 17-20 have been amended.
The 35 U.S.C § 102 rejection to claims 18-20 have been withdrawn in view of the amendments received 02/04/2021.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 02/04/2021 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 02/04/2021


Regarding independent claim(s) 1, 14, and 18:

Applicant’s arguments (Remarks, Page 7: ¶ 4 to Page 8: ¶ 1 and Page 9: ¶ 2-3), filed 02/04/2021, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. (US PGPUB No. 20200090407 A1) fails to disclose the subject matter of the first processor in parallel with a generic packet core network processor, wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the generic packet core processor. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Miranda et al., in view of Bleasdale-Shepherd (US PGPUB No. 20200147486 A1), and further in view of MacNamara et al. (US PGPUB No. 20180004693 A1).

Applicant’s arguments (Remarks, Page 10: ¶ 3-4), filed 02/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. fails to disclose the subject matter of network 

Applicant’s arguments (Remarks, Page 11: ¶ 3-4), filed 02/04/2021, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Miranda et al. fails to disclose the subject matter of a network topology comprises the first processor of the system in parallel with a second processor core network equipment, and wherein the second processor preferably processes the generic evolved packet core network traffic over the device traffic. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Regarding dependent claims 19 and 20:

Applicant’s arguments (Remarks Page 9: ¶ 3), filed 02/04/2021, with respect to the rejection(s) of claim(s) 19 and 20 under 35 U.S.C § 102(a)(2) have been fully considered and are persuasive due the dependency upon claim 18. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon 


Regarding dependent claims 2-13:

Applicant’s arguments (Remarks Page 10: ¶ 4), filed 02/04/2021, with respect to the rejection(s) of claim(s) 2-13 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 15-17:

Applicant’s arguments (Remarks Page 11: ¶ 4 and Page 12: ¶ 3), filed 02/04/2021, with respect to the rejection(s) of claim(s) 15-17 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 14. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Objections

Claim 18 is objected to because of the following informalities:  lines 9-10 recite “… the generic packet core processor”, wherein the term “network” is missing, however the Examiner interprets the subject matter of “… the generic packet core network processor”.  
Appropriate correction is required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al., US PGPUB No. 20200090407 A1, hereinafter Miranda, in view of Bleasdale-Shepherd, US PGPUB No. 20200147486 A1, hereinafter Bleasdale-Shepherd, and further in view of MacNamara et al., US PGPUB No. 20180004693 A1, hereinafter MacNamara.

Regarding claim 1, Miranda discloses a device (Miranda; XR device 12.1 [¶ 0101, ¶ 0103-0104, and ¶ 0108]), comprising: 
a first processor (Miranda; XR device comprising a 1st processor [¶ 0011-0013 and ¶ 0020]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs [¶ 0318, ¶ 0320, and ¶ 0322-0325]); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Miranda; a memory that stores executable instructions that facilitate performance of operations when executed by the processor [¶ 0013-0016]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, one or more modules of the HMD comprise stored instructions to be executed by the HMD [¶ 0112, ¶ 0114, ¶ 0121, and ¶ 0126-0128]; and moreover, computer configuration of a processor and executable instructions to perform tasks [¶ 0306-0307, ¶ 0309-0310, and ¶ 0312]), comprising: 
receiving contextual data from a sensor of a user equipment in an environment (Miranda; receiving data collected of a physical world (i.e. contextual data) from a sensor [¶ 0084 and ¶ 0088] of a HMD (i.e. user equipment, head mounted display) in an environment [¶ 0100-0101, ¶ 0129, and ¶ 0133]; additionally, received sensor by the HMD within an environment [¶ 0120-0121]); 
determining immersive reality content based on the contextual data (Miranda; determining AR (i.e. immersive reality, augmented reality) content [¶ 0097-0098] based on the data collected of a physical world (i.e. contextual data) [¶ 0100-0102, ¶ 0106-0107, and ¶ 0113-0114]; moreover, mapping augmented/virtual content in a real world environment based on collected data of the HMD within the real world environment [¶ 0125 and ¶ 0133]), wherein the processor and the memory, as a defined priority, selectively reject generic evolved packet core network traffic (Miranda; the processor and memory, as addressed above, configured to selectively filters/rejects generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016 and ¶ 0208-0209] as a defined priority/order [¶ 0201-0203]; moreover, filtering of data [¶ 0199 and ¶ 0201-0203] in relation with bandwidth restrictions [¶ 0200] as well as in relation with a Wi-Fi fingerprint and identifiers [¶ 0197-0198], over a network that communicates information to a HMD [¶ 0083-0085 and ¶ 0105-0106]), as a Miranda; as a result of which the determining of the AR (i.e. immersive reality) content subjectively competes less for transmitted data set(s) (i.e. evolved packet core, filtered data) computing resources consumed by the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) than where the processor does not filter/exclude the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016, ¶ 0198, and ¶ 0200]; moreover, less data to process in comparison to a full data set implicitly corresponds to requiring less resources [¶ 0201-0203], such that a reduced data set implicitly utilizes less resources [¶ 0092 and ¶ 0204-0207]); and
enabling access to implementation data, wherein the implementation data enables implementation of the immersive reality content by the user equipment (Miranda; enabling access to implementation/actionable data wherein the implementation/actionable data enables implementation of the AR (i.e. immersive reality) content by the HMD (i.e. user equipment) [¶ 0019-0020 and ¶ 0105-0107]; additionally, map to frame tracking [¶ 0093]).  
Miranda fails to explicit disclose to selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to travers a second processor that is in parallel with the first processor and memory; and 

However, Bleasdale-Shepherd teaches wherein the processor and the memory, as a defined priority, selectively reject generic evolved packet core network traffic (Bleasdale-Shepherd; the processor and the memory of client machine 100 [¶ 0025 and ¶ 0027-0028] selectively filters/rejects generic transmitted data (i.e. evolved packet core network traffic) as a defined priority/preference [¶ 0063 and ¶ 0067-0068]; moreover, controlling of downloading AR content [¶ 0024]; wherein, transmitted data corresponding to network handling of AR content 120 [¶ 0043-0044 and ¶ 0063-0064]), as a result of which the determining of the immersive reality content competes less for evolved packet core computing resources consumed by the generic evolved packet core network traffic than where the processor does not exclude the generic evolved packet core network traffic (Bleasdale-Shepherd; as a result of which the determining of the AR (i.e. immersive reality) content downloads/competes less for data (i.e. evolved packet core) computing resources consumed by the generic transmitted data (i.e. evolved packet core network traffic) than where the processor does not exclude the generic transmitted data (i.e. evolved packet core network traffic) [¶ 0063-0064 and ¶ 0067-0068]; moreover, reducing bandwidth consumption [¶ 0024] using filtering as oppose to non-filtering [¶ 0063, ¶ 0067-0068, ¶ 0077, and ¶ 0080-0081]).
Miranda and Bleasdale-Shepherd are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an augmented reality effect.
Miranda, to incorporate wherein the processor and the memory, as a defined priority, selectively reject generic evolved packet core network traffic, as a result of which the determining of the immersive reality content competes less for evolved packet core computing resources consumed by the generic evolved packet core network traffic than where the processor does not exclude the generic evolved packet core network traffic (as taught by Bleasdale-Shepherd), in order to provide a reduction in network bandwidth consumption that allows optimized transfer of augmented reality data (Bleasdale-Shepherd; [¶ 0024 and ¶ 0063]).
Miranda as modified by Bleasdale-Shepherd fails to disclose to selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor that is in parallel with the first processor and memory.
However, MacNamara teaches determining content based on the contextual data (MacNamara; determining content based on the contextual data via a classifier [¶ 0023-0025]; additionally, headers or addresses of data packets manipulated and processed via a NIC and/or transport agent [¶ 0026 and ¶ 0029]), wherein the processor and the memory, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor that is in parallel with the first processor and memory (MacNamara; the GPU (i.e. (1st) processor) and the memory selectively filter (i.e. reject, rules that classify packet flow, traffic class separation) generic decrypted (i.e. evolved, non-encrypted) packet core network traffic causing filtered (i.e. rejected, rules that classified packet flow, traffic class separated) generic decrypted (i.e. evolved, non-encrypted) packet core network traffic to traverse a CPU (i.e. 2nd processor) that is in parallel with the GPU (i.e. 1st processor) and memory as a defined priority [¶ 0022-0025]; moreover, the NIC and/or transport agent aids in the transmission and processing of headers and addresses in relation with data packets [¶ 0026 and ¶ 0028-0030], such that the NIC and/or transport agent determines which CPU core(s) receive packets [¶ 0031 and ¶ 0033]; wherein, encrypted packets are directed to a GPU to be decrypted and decrypted packets are directed to the CPU bypassing the decrypting process of the GPU [¶ 0027 and ¶ 0034], as well as being otherwise indicated via the packet [¶ 0028 and ¶ 0032]), as a result of which the determining of the content competes less for evolved packet core computing resources consumed by the generic evolved packet core network traffic than where the first processor does not exclude the generic evolved packet core network traffic (MacNamara; as a result of which the determining of the content competes less for decryption (i.e. evolved, encrypted-to-decrypted) packet core computing resources (i.e. resources of the GPU) consumed by the generic decrypted (i.e. evolved, non-encrypted) packet core network traffic than where the CPU (i.e. 1st processor) does not exclude the generic decrypted (i.e. evolved, non-encrypted) packet core network traffic [¶ 0023-0025 and ¶ 0027]; moreover, the NIC and/or transport agent aids in the transmission and processing of data packets [¶ 0026 and ¶ 0028-0030], wherein encrypted packets are directed to a GPU to be decrypted and already decrypted (i.e. non-encrypted) packets are directed to the CPU bypassing the decrypting process of the GPU [¶ 0027 and ¶ 0034], such that CPU receives determined/selected data packets [¶ 0031 and ¶ 0033] and/or otherwise indicated via the packet [¶ 0028 and ¶ 0032]).
Miranda in view of Bleasdale-Shepherd and MacNamara are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an augmented reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Bleasdale-Shepherd, to incorporate determining content based on the contextual data, wherein the processor and the memory, as a defined priority, selectively reject generic evolved packet core network traffic causing rejected generic evolved packet core network traffic to traverse a second processor that is in parallel with the first processor and memory, as a result of which the determining of the content competes less for evolved packet core computing resources consumed by the generic evolved packet core network traffic than where the first processor does not exclude the generic evolved packet core network traffic (as taught by MacNamara), in order to provide an improved packet processing speed while overcoming system/CPU bottlenecks (MacNamara; [¶ 0002 and ¶ 0010-0011]).

Regarding claim 2, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein the sensor is a component of the user equipment (Miranda; the sensor [¶ 0084 and ¶ 0088] is a component of the HMD (i.e. user equipment) [¶ 0100-0101, ¶ 0129, and ¶ 0133]; additionally, one or more sensors of the HMD within an environment [¶ 0120-0121]).  

Regarding claim 3, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 2, wherein the user equipment is a wearable user equipment (Miranda; the HMD (i.e. user equipment) is wearable user equipment [¶ 0098-0099, ¶ 0101, and ¶ 0103-0104], as depicted within Fig. 1).  

Regarding claim 4, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein determining the immersive reality content occurs in response to receiving the contextual data from the sensor (Miranda; determining the AR (i.e. immersive reality) content occurs [¶ 0106-0107] in response to receiving the data collected of a physical world (i.e. contextual data) from the sensor [¶ 0134] associated with the HMD [¶ 0104-0105]; moreover, generating AR content [¶ 0228-0229] for a HMD [¶ 0230] in response to data [¶ 0224-0227] of one or more sensors of a physical world environment [¶ 0219-0222], as illustrated within Fig. 32).  

Regarding claim 5, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 4, wherein determining the immersive reality content facilitates an augmented reality experience via the user equipment (Miranda; determining the AR (i.e. immersive reality) content facilitates an AR experience via the HMD (i.e. user equipment) [¶ 0105-0107], as depicted within Fig. 1; moreover, generated AR content [¶ 0220 and ¶ 0228-0229]).  

Regarding claim 6, Miranda in view of Bleasdale-Shepherd further discloses the device of claim 1, wherein the first processor and the memory facilitate a first user-plane portion of a core network (Miranda; the 1st processor and memory, as addressed within the parent claim(s), facilitate a 1st user session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of a core network [¶ 0015-0016, ¶ 0084, and ¶ 0265]; moreover, XR devices corresponding to a session [¶ 0114, ¶ 0179, and ¶ 0195-0196], associated with data mapping [¶ 0095 and ¶ 0098-0099]), and wherein the operations occur in the first user-plane portion of the core network (Miranda; the operations occur in the 1st user session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of a core network [¶ 0015-0016, ¶ 0084, and ¶ 0265]).  

Regarding claim 7, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 6, wherein the user equipment is a first user equipment (Miranda; the HMD (i.e. user equipment) is a 1st HMD (i.e. user equipment, 1st XR device) [¶ 0099, ¶ 0102, and ¶ 0105-0106]; moreover, one or more users associated within one or more XR devices associated with one or more sessions [¶ 0095 and ¶ 0195-0196]), wherein the immersive reality content is first immersive reality content (Miranda; the AR (i.e. immersive reality) content is 1st  AR (i.e. immersive reality) content [¶ 0099, ¶ 0102, and ¶ 0105-0106]), wherein the first processor and the memory that facilitate the first user-plane portion of the core Miranda; the 1st processor and the memory, as addressed within the parent claim(s), that facilitate the 1st session (i.e. user-plane portion) [¶ 0099, ¶ 0102, and ¶ 0105-0106] of the core network [¶ 0015-0016, ¶ 0084, and ¶ 0265] further facilitate a 2nd session (i.e. user-plane portion) session [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196] of the core network [¶ 0015-0016, ¶ 0084, and ¶ 0265]), and wherein the second user-plane portion facilitates determining second immersive reality content for implementation by a second user equipment (Miranda; the 2nd session (i.e. user-plane portion) facilitates determining 2nd AR (i.e. immersive reality) content for implementation by a 2nd  HMD (i.e. user equipment, 2nd XR device) [¶ 0099, ¶ 0179-0180, and ¶ 0195-0196], as depicted within Fig. 10).  

Regarding claim 8, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 6, wherein the memory is a first memory (Miranda; the memory, as addressed within the parent claim(s), is a 1st memory [¶ 0017-0018 and ¶ 0179]; wherein, hardware is the same for one or more XR devices [¶ 0007, ¶ 0013-0014, and ¶ 0104-0106]; moreover, device comprising a processor and memory [¶ 0307, ¶ 0309, and ¶ 0318]), wherein the contextual data is first contextual data (Miranda; the contextual data, as addressed within the parent claim(s), is 1st contextual data [¶ 0104-0106]), and wherein determining the immersive reality content is further based on second contextual data received via a control-plane portion of the core network (Miranda; determining the AR (i.e. immersive reality) content is further based on 2nd contextual data received via a control session via a server (i.e. control-plane portion) of the core network [¶ 0179-0180]), and wherein the control-plane portion of the core network is facilitated by a third processor and a second memory (Miranda; the control session via a server (i.e. control-plane portion) of the core network is facilitated by a 3rd processor and a 2nd memory [¶ 0017-0018 and ¶ 0179-0180]; moreover, core network [¶ 0015-0016, ¶ 0084, and ¶ 0265] associated with one or more XR devices [¶ 0195-0196]).  

Regarding claim 9, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 8, wherein the defined priority is a first defined priority (Miranda; the defined priority/order is a 1st defined priority/order [¶ 0201-0203] associated with filtering [¶ 0015-0016 and ¶ 0208-0209]), and wherein the third processor and the second memory reject (Miranda; the 3rd  processor and the 2nd memory, as addressed within the parent claim(s), other filter/reject [¶ 0015-0016 and ¶ 0208-0209]), according to a second defined priority (Miranda; filtering/rejecting, as addressed above, according to a 2nd defined other priority/order [¶ 0201-0203]), the generic evolved packet core network traffic (Miranda; the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016 and ¶ 0208-0209]), resulting in the immersive reality content not competing for the evolved packet core computing resources consumed by the generic evolved packet core network traffic (Miranda; the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic), as addressed above, resulting in the AR (i.e. immersive reality) content not competing for the transmitted data set(s) (i.e. evolved packet core, filtered data) computing resources consumed by the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016, ¶ 0198, and ¶ 0201-0203]; such that, the 1st and 2nd XR devices utilize different data (even though similar) [¶ 0098-0099, ¶ 0179-0181, and ¶ 0204-0207], associated with map generation based on aspects of a specific XR device[¶ 0150-0161, ¶ 0191-0192, and ¶ 0195-0196]).  

Regarding claim 10, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein the sensor of the user equipment comprises an image sensor (Miranda; the sensor [¶ 0088 and ¶ 0120-0121] of the HMD (i.e. user equipment) comprises a camera (i.e. image sensor) [¶ 0100-0101, ¶ 0129, and ¶ 0133]; moreover, imaging sensors [¶ 0221-0222 and ¶ 0232]).  

Regarding claim 11, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein the sensor of the user equipment comprises an audio sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises microphones (i.e. audio sensor) [¶ 0232]).  

Regarding claim 12, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein the sensor of the user equipment comprises a location sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises a GPS (location sensor) [¶ 0179 and ¶ 0232]).  

Regarding claim 13, Miranda in view of Bleasdale-Shepherd and MacNamara further discloses the device of claim 1, wherein the sensor of the user equipment comprises an orientation sensor (Miranda; the sensor of the HMD (i.e. user equipment) [¶ 0088 and ¶ 0100-0101] comprises one or more gyroscopes (i.e. orientation sensor) [¶ 0120-0121 and ¶ 0232]).  


Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda, in view of Pulapaka et al., US PGPUB No. 20180198824 A1, hereinafter Pulapaka, and further in view of MacNamara.

Regarding claim 14, Miranda discloses a method (Miranda; a method of an apparatus [¶ 0006, ¶ 0010, ¶ 0012, and ¶ 0015]), comprising: 
receiving from an immersive reality device, by a system comprising a first processor, contextual data (Miranda; receiving from a server and/or network (i.e. immersive reality device) contextual data by a HMD (i.e. system, head mounted display) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180] comprising a 1st processor [¶ 0007 and ¶ 0011]; wherein, data is transmitted from a server and received by a XR device [¶ 0020-0021]; additionally, the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177]), wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources (Miranda; the HMD (i.e. system) receives server and/or network (i.e. immersive reality device) traffic associated with the server and/or network (i.e. immersive reality device) and filters/excludes generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016 and ¶ 0208-0209] based on a level of bandwidth restrictions (i.e. available processing resources) [¶ 0200]; moreover, filtering [¶ 0199 and ¶ 0201-0203]), wherein communicating with the immersive reality device consumes fewer processing resources than where the processor does not exclude the generic evolved packet core network traffic (Miranda; communicating with the server and/or network (i.e. immersive reality device) consumes fewer processing resources (i.e. bandwidth) than where the processor does not filter/exclude the generic transmitted data set(s) of network communion(s) (i.e. evolved packet core network traffic) [¶ 0015-0016, ¶ 0198, and ¶ 0200]; moreover, less data to process in comparison to a full data set implicitly corresponds to requiring fewer resources [¶ 0201-0203], such that a reduced data set implicitly utilizes fewer resources [¶ 0092 and ¶ 0204-0207]); 
determining, by the system, immersive reality content based on the contextual data from the immersive reality device (Miranda; determining AR (i.e. immersive reality) content based on the contextual data from the server and/or network (i.e. immersive reality device) by the HMD (i.e. system) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180]; moreover, data is transmitted from a server and received by a XR device [¶ 0020-0021], and the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177]); and 
Miranda; enabling access to implementation/actionable data by the server and/or network (i.e. immersive reality device) by HMD (i.e. system) [¶ 0105-0107 and ¶ 0179-0180]; additionally, map to frame tracking [¶ 0019-0020 and ¶ 0093]), wherein the implementation data enables implementation of the immersive reality content by the immersive reality device (Miranda; the implementation/actionable data enables implementation of the AR (i.e. immersive reality) content by the server and/or network (i.e. immersive reality device) [¶ 0105-0107 and ¶ 0179-0180]).  
Miranda fails to explicit disclose excludes generic evolved packet core network traffic based on a level of available processing resources of the processor; and 
wherein a network topology comprises the first processor of the system in parallel with a second processor core network equipment, and wherein the second processor preferably processes the generic evolved packet core network traffic over the device traffic.
However, Pulapaka teaches wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor (Pulapaka; the host operating system 102 (i.e. system) receives network resources 112 and/or network 108 (i.e. immersive reality device) communication/traffic associated with the network resources 112 and/or network 108 (i.e. immersive reality device) [¶ 0022-0024, ¶ 0026, and ¶ 0032] and filters/excludes generic transmitted data (i.e. evolved packet core network traffic) based on a level of available processing resources of the 1st processor [¶ 0021, ¶ 0032, ¶ 0066-0067, and ¶ 0070]; wherein, the wearable device creates an immersive reality [¶ 0021] of data [¶ 0022]), wherein communicating with the immersive reality device consumes fewer processing resources than where the first processor does not exclude the generic evolved packet core network traffic (Pulapaka; communicating with the network resources 112 and/or network 108 (i.e. immersive reality device) consumes fewer processing resources than where the 1st processor does not filter/exclude the generic evolved packet core network traffic [¶ 0066-0068 and ¶ 0070-0071]).
Miranda and Pulapaka are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda, to incorporate wherein the system receives immersive reality device traffic associated with the immersive reality device and excludes generic evolved packet core network traffic based on a level of available processing resources of the first processor, wherein communicating with the immersive reality device consumes fewer processing resources than where the first processor does not exclude the generic evolved packet core network traffic (as taught by Pulapaka), in order to provide a reduction in runtime for a system/device while allowing optimized resource consumption in relation with data (Pulapaka; [¶ 0018-0020]).

However, MacNamara teaches wherein a network topology comprises the first processor of the system in parallel with a second processor core network equipment (MacNamara; a network topology, as illustrated within Fig. 3, comprises the GPU (i.e. 1st processor) of the system in parallel with a CPU (i.e. 2nd processor) core network equipment [¶ 0022-0025]; moreover, the NIC, GPU, and CPU corresponds to a network for the transmission and processing of data packets [¶ 0026 and ¶ 0028-0030], such that the NIC and GPU determines the flow of data packets in relation with the CPU [¶ 0027, and ¶ 0031-0034]; moreover, processing data packets [¶ 0037-0039] using logic and/or hardware [¶ 0041] in relation with packet streams and data traffic [¶ 0028-0029, ¶ 0040, and ¶ 0042]), and wherein the second processor preferably processes the generic evolved packet core network traffic over the device traffic (MacNamara; wherein the CPU (i.e. 2nd processor) preferably processes the generic decrypted (i.e. evolved, non-encrypted) packet core network traffic over the device traffic [¶ 0023-0025 and ¶ 0027]; moreover, the NIC and/or transport agent aids in the transmission and processing of data packets [¶ 0026 and ¶ 0028-0030], wherein encrypted packets are directed to a GPU to be decrypted and already decrypted (i.e. non-encrypted) packets are directed to the CPU bypassing the decrypting process of the GPU [¶ 0027 and ¶ 0034], such that CPU receives determined/selected data packets [¶ 0031 and ¶ 0033] and/or otherwise indicated via the packet [¶ 0028 and ¶ 0032]).
Miranda in view of Pulapaka and MacNamara are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka, to incorporate wherein a network topology comprises the first processor of the system in parallel with a second processor core network equipment, and wherein the second processor preferably processes the generic evolved packet core network traffic over the device traffic (as taught by MacNamara), in order to provide an improved packet processing speed while overcoming system/CPU bottlenecks (MacNamara; [¶ 0002 and ¶ 0010-0011]).

Regarding claim 15, Miranda in view of Pulapaka and MacNamara further discloses the method of claim 14, wherein determining the immersive reality content occurs contemporaneous to the receiving of the contextual data from the immersive reality device (Miranda; determining the AR (i.e. immersive reality) content occurs implicitly contemporaneous/simultaneous to the receiving of the contextual data from the server and/or network (i.e. immersive reality device) [¶ 0105-0106, ¶ 0140, and ¶ 0179-0180], given a transmission between a server and a client [¶ 0020-002, ¶ 0158, and ¶ 0176-0177]).  

Regarding claim 17, Miranda in view of Pulapaka and MacNamara further discloses the method of claim 14, wherein: 
the first processor is associated with a user-plane reduced competition evolved packet core device (Miranda; the 1st processor [¶ 0015-0018] is associated with a session XR device (i.e. user-plane reduced competition evolved packet core device) [¶ 0099, ¶ 0102, and ¶ 0104-0106]; moreover, XR devices corresponding to a session [¶ 0114, ¶ 0179, and ¶ 0195-0196], associated with data mapping [¶ 0095 and ¶ 0098-0099]);
the receiving of the contextual data from the immersive reality device (Miranda; receiving of the server and/or network (i.e. immersive reality) contextual data from a server and/or network (i.e. immersive reality device) by a HMD (i.e. system, head mounted display) [¶ 0104-0106, ¶ 0140, and ¶ 0179-0180]; wherein, data is transmitted from a server and received by a XR device [¶ 0020-0021]; additionally, the XR device transmits data to a server [¶ 0158 and ¶ 0176-0177]) comprises: 
receiving first contextual data by the first processor (Miranda; receiving 1st contextual data by the 1st processor [¶ 0015-0018] associated with a XR device [¶ 0099, ¶ 0102, and ¶ 0104-0106]); and
receiving first supplemental information by the first processor based on the first contextual data (Miranda; receiving 1st supplemental information by the 1st processor based on the 1st contextual data [¶ 0099, ¶ 0102, and ¶ 0104-0106]; additionally, generated data within a session processed by a XR device [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196]); and
Miranda; in response to a 3rd processor of a control session (i.e. control-plane reduced competition) server (i.e. evolved packet core device) receiving 2nd contextual data and receiving 2nd supplemental information based on the 2nd contextual data [¶ 0017-0018, ¶ 0179-0180, and ¶ 0195-0196]), the determining of the immersive reality content based on the contextual data from the immersive reality device then comprises determining the immersive reality content based on the first contextual data (Miranda; determining of the server and/or network (i.e. immersive reality) content based on the contextual data from the server and/or network (i.e. immersive reality device) then comprises determining the server and/or network (i.e. immersive reality) content based on the 1st contextual data [¶ 0148, ¶ 0176-0177, and ¶ 0179-0180] in response to a 2nd processor of a control session (i.e. control-plane reduced competition) server (i.e. evolved packet core device) receiving 2nd contextual data and receiving 2nd supplemental information based on the 2nd contextual data, as addressed above), the second contextual data (Miranda; the 2nd contextual data [¶ 0179-0180]), the first supplemental information (Miranda; the 1st supplemental information [¶ 0179-0180]), and the second supplemental information (Miranda; the 2nd supplemental information [¶ 0179-0180]).  
MacNamara further teaches the first processor is comprised in a user-plane reduced competition evolved packet core device (MacNamara; the GPU (i.e. 1st processor) is comprised in a user environment (i.e. user-plane) reduced competition encrypted (i.e. evolved) packet core device (i.e. a computer) [¶ 0023-0025], as illustrated within Fig. 3; moreover, the GPU comprises an NIC agent [¶ 0017-0019], as illustrated within Fig. 1, in relation with the reduction or elimination of system bottlenecks and slowdowns (i.e. reduced competition within the user environment/plane) [¶ 0011-0013 and ¶ 0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka and MacNamara, to incorporate the first processor is comprised in a user-plane reduced competition evolved packet core device (as taught by MacNamara), in order to provide an improved packet processing speed while overcoming system/CPU bottlenecks (MacNamara; [¶ 0002 and ¶ 0010-0011]).




Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Pulapaka and MacNamara as applied to claim(s) 14 above, and further in view of Byl et al., US PGPUB No. 20180350145 A1, hereinafter Byl.

Regarding claim 16, Miranda in view of Pulapaka and MacNamara further discloses the method of claim 14, wherein the enabling of the access to the implementation data by the immersive reality device comprises enabling the access to a device selected from an augmented reality device (Miranda; the enabling of the access to the implementation/actionable data by the server and/or network (i.e. immersive reality device) comprises enabling the access to a HMD (i.e. device) selected from an augmented reality device [¶ 0105-0107 and ¶ 0179-0180]).
Miranda as modified by Pulapaka and MacNamara fails to disclose a device selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an augmented reality device, a virtual reality device, and a mixed reality device
However, Byl teaches a device selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an augmented reality device, a virtual reality device, and a mixed reality device (Byl; a AR device 106 (i.e. device) selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an AR device, a VR device, and a MR device [¶ 0018]). 
Miranda in view of Pulapaka and Byl are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda as modified by Pulapaka and MacNamara, to incorporate a device selected from a group of devices comprising a HOLOLENS device, a MAGIC LEAP device, an augmented reality device, a virtual reality device, and a mixed reality device (as taught by Byl), in order to provide an interactive augmented environment while in real time (Byl; [¶ 0002-0005]).



Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda, and further in view of MacNamara.

Regarding claim 18, Miranda discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a first processor, facilitate performance of operations (Miranda; a non-transitory machine-readable (storage) medium when executed by a 1st processor [¶ 0011-0013 and ¶ 0020] comprising executable instructions that facilitate performance of operations [¶ 0013-0016]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs  [¶ 0318, ¶ 0320, and ¶ 0322-0325]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, one or more modules of the HMD comprise stored instructions to be executed by the HMD [¶ 0112, ¶ 0114, ¶ 0121, and ¶ 0126-0128]; and moreover, computer configuration of a processor and executable instructions to perform tasks [¶ 0306-0307, ¶ 0309-0310, and ¶ 0312]), comprising: 
in response to receiving a portion of contextual data from an immersive reality device (Miranda; in response to receiving a portion of contextual data from an server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]), determining immersive reality content based on the portion of contextual data (Miranda; determining server and/or network (i.e. immersive reality) content based on the portion of contextual data [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180] in response to receiving a portion of contextual data from an server and/or network (i.e. immersive reality device), as addressed above), wherein the first processor exclusively receives immersive reality device traffic (Miranda; the 1st processor exclusively receives server and/or network (i.e. immersive reality device) communion/traffic [¶ 0176-0177 and ¶ 0179-0180]); and 
enabling access to a immersive reality content data package by the immersive reality device (Miranda; enabling access to a server and/or network (i.e. immersive reality) content data package by the server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]), wherein the immersive reality content data package enables implementation of the immersive reality content by the immersive reality device (Miranda; the server and/or network (i.e. immersive reality) content data package enables implementation of the server and/or network (i.e. immersive reality) content by the server and/or network (i.e. immersive reality device) [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]).  
Miranda fails to disclose determining content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core network equipment via an evolved packet core network that comprises the first processor in parallel with a generic packet core network processor, wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the generic packet core (network) processor. 
However, MacNamara teaches in response to receiving a portion of contextual data from a device (MacNamara; in response to receiving a header(s) (i.e. portion) of contextual data from a device [¶ 0023, ¶ 0026, and ¶ 0029]; additionally, a portion of contextual data also corresponds to indications associated with a packet [¶ 0028 and ¶ 0032]), determining content based on the portion of contextual data (MacNamara; determining content based on the header(s) (i.e. portion) of contextual data via a classifier [¶ 0023-0025]; additionally, headers or addresses of data packets manipulated and processed via a NIC and/or transport agent [¶ 0026 and ¶ 0029]), wherein the portion of contextual data is communicated to evolved packet core network equipment via an evolved packet core network that comprises the first processor in parallel with a generic packet core network processor (MacNamara; the header(s) (i.e. portion) of contextual data is communicated to encrypted (i.e. evolved) packet core network equipment via an encrypted (i.e. evolved) packet core network that comprises the GPU (i.e. 1st processor) in parallel with a generic (decrypted) packet core network CPU (i.e. processor) [¶ 0022-0025]; moreover, the NIC and/or transport agent aids in the transmission and processing of headers and addresses in relation with data packets [¶ 0026 and ¶ 0028-0030], such that the NIC and/or transport agent determines which CPU core(s) receive packets [¶ 0031 and ¶ 0033]; wherein, encrypted packets are directed to a GPU to be decrypted and decrypted packets are directed to the CPU bypassing the decrypting process of the GPU [¶ 0027 and ¶ 0034], as well as being otherwise indicated via the packet [¶ 0028 and ¶ 0032]), wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the generic packet core processor (MacNamara; the GPU (i.e. 1st processor) exclusively receives device traffic as a result of steering the header(s) (i.e. portion) of contextual data away from the generic (decrypted) packet core network CPU (i.e. processor) [¶ 0023-0025 and ¶ 0027]; moreover, the NIC and/or transport agent aids in the transmission and processing of data packets [¶ 0026 and ¶ 0028-0030], wherein encrypted packets are directed to a GPU to be decrypted and already decrypted (i.e. non-encrypted) packets are directed to the CPU bypassing the decrypting process of the GPU [¶ 0027 and ¶ 0034], such that CPU receives determined/selected data packets [¶ 0031 and ¶ 0033] and/or otherwise indicated via the packet [¶ 0028 and ¶ 0032]). 
Miranda and MacNamara are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an augmented reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miranda, to incorporate in response to receiving a portion of contextual data from a device, determining content based on the portion of contextual data, wherein the portion of contextual data is communicated to evolved packet core network equipment via an evolved packet core network that comprises the first processor in parallel with a generic packet core network processor, wherein the first processor exclusively receives device traffic as a result of steering the portion of contextual data away from the generic packet core processor (as taught by MacNamara), in order to provide an improved packet processing speed while overcoming system/CPU bottlenecks (MacNamara; [¶ 0002 and ¶ 0010-0011]).

Regarding claim 19, Miranda in view of MacNamara further discloses the non-transitory machine-readable medium of claim 18, wherein the contextual data comprises first contextual data employed by the first processor to determine first supplemental information and second contextual data employed by a second processor to determine second supplemental information (Miranda; the contextual data comprises 1st contextual data employed by the 1st processor to determine 1st supplemental information and 2nd contextual data employed by a 2nd processor to determine 2nd supplemental information [¶ 0176-0177 and ¶ 0179-0180]; additionally, an XR system comprising one or more XR devices and server configured to perform using a processor and executable tasks [¶ 0007 and ¶ 0011-0012]; moreover, computer configurations comprising hardware/process for controlling and instructions/programs [¶ 0318, ¶ 0320 and ¶ 0322-0325]), and wherein determining the immersive reality content is further based on the first supplemental information and the second supplemental information (Miranda; the determining the server and/or network (i.e. immersive reality) content is further based on the 1st supplemental information and the 2nd supplemental information [¶ 0104-0106, ¶ 0176-0177, and ¶ 0179-0180]).  

Regarding claim 20, Miranda in view of MacNamara discloses the non-transitory machine-readable medium of claim 19 wherein the first processor is a first user-plane processor (Miranda; 1st processor is a 1st session (i.e. user-plane) processor [¶ 0099, ¶ 0102, and ¶ 0104-0106]; additionally, generated data within a session processed by a XR device [¶ 0114, ¶ 0179-0180, and ¶ 0195-0196]), and wherein the Miranda; the 1st session (i.e. user-plane) processor is at a different hierarchical level of a defined hierarchy than the 2nd session (i.e. user-plane) processor [¶ 0179-0180 and ¶ 0195-0196]).  





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616